OPINION
MORRISON, Judge.
Both appellants plead guilty to the offense of robbery by assault; the punishment in appellant Tupper’s case was sixteen years and ten years in appellant Chis-nell’s.
On appeal both appellants challenge the sufficiency of the trial court’s compliance with Article 26.13, Vernon’s Ann.C.C.P., which provides the requirements for acceptance of a plea of guilty. They complain of the court’s failure to admonish the appellants with regard to a “delusive hope of pardon”, and his failure to make an affirmative finding with regard to the sanity of the appellants.
Following the proper admonition as to the range of punishment, the record reflects the following admonishments:
“THE COURT: How do you plead?
“MR. CHISNELL: Guilty, Sir.
“THE COURT: Are you pleading guilty because you are guilty, for no other reason ?
“MR. CHISNELL: Yes, sir.
“THE COURT: Mr. Tupper, how do you plead?
“MR. TUPPER: Guilty.
“THE COURT: Are you pleading guilty because you are guilty, and for no other reason?
“MR. TUPPER: Yes, sir.
“THE COURT: Has anyone threatened either one of you or promised either of you anything in order to induce you to plead guilty ?
“MR. TUPPER: No, sir.
“THE COURT: Anyone promised or threatened you in any manner to force you to plead guilty ?
“MR. CHISNELL: No, Sir.
“THE COURT: I will accept your pleas and hear the evidence.”
The judgments of the court reflect that the appellants appeared to be sane.
The admonishments were sufficient. Espinosa v. State, Tex.Cr.App., 493 S.W.2d 172; Mitchell v. State, Tex.Cr.App., 493 S.W.2d 174.
No issue was made at the time the pleas of guilty were entered regarding the appellants’ sanity; therefore, their contentions on appeal are without merit. Kane v. State, Tex.Cr.App., 481 S.W.2d 808; Perez v. State, Tex.Cr.App., 478 S.W.2d 551.
Finding no reversible error, the judgments are affirmed.
ONION, P. J., dissents.